In a wrongful death action, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated January 31, 1975, as (1) denied the branches of his motion which sought discovery and inspection of the medical records of Kara McDonnell at Matteawan Hospital, Nassau County Medical Center and those in the possession of the Nassau County District Attorney’s office, and (2) in directing defendant Marcus to appear for an examination before trial, limited the scope of that examination. Order reversed insofar as appealed from, without costs or disbursements, the said branches of plaintiffs motion are granted, and it is directed that defendant Marcus may be examined with respect to his treatment of Kara McDonnell. The examination of defendant Marcus shall be held at such time and place as shall be fixed in a written notice if not less than 20 days, to be given by plaintiff, or at such other time and place as the parties may agree. The time within which such notice may be served is extended until 30 days after entry of the order to be made hereon. The defendants opposed the application of the plaintiff on the ground that the physician-patient privilege barred discovery of Kara McDonnell’s medical and hospital records. However, on November 14, 1975 Kara McDonnell was acquitted, by reason of mental disease or defect, after a trial, on the criminal charges then pending against her. By asserting her mental condition as a defense, a complete waiver of the physician-patient privilege was effected. "When the patient first fully discloses the evidence of his affliction, it is he who has given the public the full details of his case, thereby disclosing the secrets which the statute was designed to protect, thus creating a waiver removing it from the operation of the statute” (People v Al-Kanani, 33 NY2d 260, 264-265). Martuscello, J. P., Margett, Suozzi and O’Connor, JJ., concur.